An unpub|ishlld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT
oF
NEvAoA

(0; 1947A 

.IN THE SUPREME COURT OF THE STATE OF NEVADA

 

WILLIAM TIDMARSH, No. 60957
Appellant, b

vs. 
NYE coUNTY; NYE coUNTY LAW § § gm § 
ENFORCEMENT ASSOCIATION; AND MAY 1 3 2013
MR. WALTER F. KAUFMAN,

ARBITRATGR, cLEizRAC'E K'PL§%DEM§:')"L)RT
Respondents. F\' 

 

ORDER DISMISSING `APPEAL

This is a pro se appeal from a district court order dismissing a
petition for judicial review in an employment matter. Fifth Judicial
District Court, Nye County; Kimberly A. Wanker, Judge.

Our review of the record on appeal reveals a jurisdictional
defect. Specifically, appellant filed an NRCP 59 tolling motion before
filing his notice of appeal. See NRAP 4(a)(4)(D). As that motion has not
been resolved by the district court, appellant’s notice of appeal is
premature. NRAP 4(a)(6). Therefore, because we lack jurisdiction over
this appeal, we

ORDER this appeal DISMISSED.

 

Douglas

cc: Hon. Kimberly A. Wanker, District Judge
William Tidmarsh
Nye County District Attorney
Nye County Clerk

1b ~ /407!,)